Citation Nr: 1614009	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  06-00 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for vision impairment, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and/or major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1986.  He also had substantial active duty for training and inactive duty for training with the South Carolina National Guard.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veteran's Appeals (Board) from rating decisions of the VA Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a videoconference hearing in April 2008 before the undersigned Veterans Law Judge sitting at Washington, DC.  He also had an RO hearing.  Transcripts are of record. 

The Board remanded the case for further development in July 2008, May 2009, July 2011, September 2012, and February 2015.  Multiple issues were decided during these actions, including the grant of service connection for rhabdomyolysis and chronic symptoms associated with sickle cell trait.

The Veteran's records include multiple volumes of paper records, as well as documents in the Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.  Further review of these matters must include consideration of all appropriate files.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further assistance to the Veteran is required to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2014).

Review of the record discloses that on remand in February 2015, the Board specifically requested that Veteran's records be reviewed by a VA ophthalmologist to determine whether reported vision impairment is related to a service-connected disability, including rhabdomyolysis and/or any chronic residuals of sickle cell trait.  It is observed, however, that the ensuing review examination and opinion in April 2015 were not performed by an ophthalmologist.  After reviewing the record, the review examiner in April 2015 merely stated that "I agree with them [prior VA examiners] regarding the photosensitivity and dry eyes.  I do not see any other ocular acquired pathology that is related to the manifestations and activity of the sickle cell trait."  The examiner did not refer to the Veteran's history of blindness for a time following exertion with increased photosensitivity after some activity, and provided no medical rationale for the conclusion.  As such, the Board finds that the comment provided on VA examination review of the record in April 2015 is inadequate for rating purposes because it merely reiterates an opinion based on a prior VA examination that the Board has already determined is lacking.  Further there is no discussion of whether these other findings might be related to sickle cell trait, and reported findings on exertion.

The Board points out that the issue pertaining to the eyes is a complex matter and it is deemed that the expertise of an eye disease specialist is required.  This is because no examiner has explained why past and current eye symptoms the Veteran has complained of and currently experiences are not related to a service-connected disability.  There has been no consensus in the extensive clinical data as to the primary catalyst of the appellant's "sudden blindness" in the past and his continuing complaints of photosensitivity and dry eyes.  The record reflects that amaurosis fugax and keratoconjunctivitis sicca were diagnosed on VA examination in March 2013 but there has been no opinion as to whether these disabilities are secondary to or aggravated by, or are in any way related to service-connected disability, including symptoms of sickle cell trait, or rhabdomyolysis, or gastroesophageal reflux disease for which service connection has recently been granted.  It is unfortunate that this case has to be remanded again in this regard.  However, the Board would be remiss in its duty to assist the claimant by not obtaining an adequate examination.  

Additionally, review of the claims folder reflects that the Veteran was afforded a VA examination in September 2009 where major depressive disorder was diagnosed.  PTSD was not found at that time.  A diagnosis of PTSD also appears in the record.  There is some notation that this is related to non-combat situations, including the murder-suicide reported in service.  Records do not clearly reveal basis of this conclusion.  Both disorders have been denied on a direct basis.  It does not appear that a comprehensive examination has been conducted with regard to whether psychiatric impairment, especially PTSD might be related to service.

In view of the recent addition of service connected disorders, the issue of secondary service connection, at least as to the depression, seems to be raised by the record.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record. See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this regard, applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2015).  This includes a disorder made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD and major depressive disorder must also be adjudicated on a secondary basis.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination by a VA ophthalmologist.  Access to the claims folder and Virtual VA/VBMS must be made available to the examiner.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiner should be requested to identify all eye pathology.  The examiner should determine if there is any acquired eye pathology (as distinguished from refractive error) that is causally related or secondary to or is aggravated by any manifestations and activity of the service-connected sickle cell trait and/or rhabdomyolysis or any other service-connected disorder, including gastroesophageal reflux disease.  It is noted that there is a history of blindness for a time following exertion with increased photosensitivity after some activity.  These matters should be addressed to include whether they might be related to the service connected disorders, and whether they were acute and transitory, or are indicative of chronic pathology.

The opinion should be supported by specific medical rationale and a well-reasoned opinion in a detailed narrative report.

2.  Schedule the Veteran for an examination by a VA psychiatrist, to determine whether he has acquired psychiatric disorder related to service or a service-connected disability.  The examiner must be provided access to the appellant's claims folder and Virtual VA/VBMS file for review.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  Following examination and review of the record, the examiner should also specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran has an acquired psychiatric disorder that is a) related to service, or b) is proximately due to or the result of (secondary to) a service-connected disability, including the gastroesophageal reflux disease, rhabdomyolysis, and any chronic symptoms associated with sickle cell trait, either singly or in the aggregate, or c) has been made chronically worse or aggravated by service-connected disability, either singly or in the aggregate.

The examination report must include well-reasoned rationale for all opinions and conclusions reached.  It should be specifically set out whether a diagnosis of PTSD can be supported based on the examination findings and review of the record.

3.  The RO should ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide competent medical opinions.  If a report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268, 771 (1998).

4.  After undertaking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



